DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Mendoza reference:
Regarding claims 1, and 16, applicant argued that Mendoza does not disclose “determine respective counts of surges for the respective surge levels, and  concurrently displaying the counts”.
Examiner respectfully disagrees with the applicant’s arguments.
Mendoza does disclose determine respective counts of surges for the respective surge levels (a microcontroller 8 of a surge discriminator circuit 5 determines respective counts of surges (such as counting a number of surges, see par. 0044-0045)  for the respective surge levels (a first surge, a second surge and third surge and a fourth surge, see par. 0043-0045), and concurrently displaying the counts (the counts of the surges are displayed by a display 10, see par. 0017, 0054).
Sueoka reference:
Regarding claims 1, and 16, applicant argued that Sueoka does not disclose “determine respective counts of surges for the respective surge levels, and concurrently displaying the counts”.
Examiner respectfully disagrees with the applicant’s arguments.
Sueoka does teach determine respective counts of surges for the respective surge levels (the counts of surges are determined for the respective surge levels (by circuits 110, 112, see par. 0026, 0031); and a display (106) coupled to the surge discriminator circuit and configured to concurrently display the determined counts of surges (see par. 0032).
Therefore, the arguments do not distinguish over the Mendoza reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1-2, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mendoza et al (USPN 2004/0085696).
Regarding claim 1, Mendoza discloses an apparatus comprising:
a surge protection device (a surge protection device 4 figures 1, 2);
a current sensor (a current sensor 3) configured to sense a current through the surge protection device; and
a surge discriminator circuit (a circuit 5) coupled to the current sensor and configured to discriminate among a plurality of surge levels (first, second, and third surge levels, see par. 0032, 0043) for the surge protective device responsive to the sensed current and to determine respective counts of surges for the respective surge levels,  (a microcontroller 8 of a surge discriminator circuit 5 determines respective counts of surges (such as counting a number of surges, see par. 0044-0045)  for the respective surge levels (a first surge, a second surge and third surge and a fourth surge, see par. 0043-0045), and concurrently displaying the counts (the counts of the surges are displayed by a display 10, see par. 0017, 0054); and a display (10) coupled to the surge discriminator circuit (5) and configured to concurrently display the determined counts of surges (the counts of the surges are displayed by a display 10, see par. 0017, 0054).
Regarding claim 2, Mendoza discloses wherein the current sensor comprises a current transformer (3a, see figure 2a) configured to generate a secondary current responsive to the sensed current; and wherein the surge discriminator circuit (5) is configured to discriminate among a plurality of surge levels responsive to the generated secondary current.
Regarding claim 16, Mendoza discloses a method comprising: coupling a surge protection device (a surge protection device 4) to a phase of a power system (e.g. a phase A);
sensing a current through the surge protection device (by a current transformer 3a); and
discriminating (by a circuit 5) among a plurality of surge levels for the surge protective device responsive to the sensed current (first, second, and third surge levels, see par. 0032, 0043);
determining respective counts of surges for the respective surge levels, and concurrently displaying the determined counts of surges (a microcontroller 8 of a surge discriminator circuit 5 determines respective counts of surges (such as counting a number of surges, see par. 0044-0045)  for the respective surge levels (a first surge, a second surge and third surge and a fourth surge, see par. 0043-0045), and concurrently displaying the counts (the counts of the surges are displayed by a display 10, see par. 0017, 0054).
3.	Claims 1-4, 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sueoka (USPN 2006/0232906).
Regarding claim 1, Sueoka discloses an apparatus (figures 1-5) comprising:
a surge protection device (a surge protection device 14 figures 1);
a current sensor (a current sensor 10) configured to sense a current through the surge protection device; and
a surge discriminator circuit (a circuit 110, 112, see figure 3) coupled to the current sensor and configured to discriminate among a plurality of surge levels
(par. 0022, 0026, 0031) for the surge protective device responsive to the sensed current and to determine respective counts of surges for the respective surge levels (the counts of surges are determined for the respective surge levels (by circuits 110, 112, see par. 0026, 0031); and
 	a display (106) coupled to the surge discriminator circuit and configured to concurrently display the determined counts of surges (see par. 0032).
Regarding claim 2, Sueoka discloses wherein the current sensor comprises a current transformer (a current transformer 10, see figure 2a) configured to generate a secondary current (LS) responsive to the sensed current; and wherein the surge discriminator circuit (110, 112) is configured to discriminate among a plurality of surge levels responsive to the generated secondary current.
Regarding claim 3, Sueoka discloses wherein the surge discriminator circuit comprises: a current to voltage (I/V) converter circuit (such as (R5-R10, SEE FIGURE 3) having an input coupled to the current transformer (10); and a plurality of detector circuits (comparators A1, A2) coupled to an output of the I/V converter circuit (see figure 3).
Regarding claim 4, Sueoka discloses wherein the surge discriminator circuit further comprises a processor circuit (112) coupled to the detector circuits and configured to discriminate surge levels responsive to outputs of the detector circuits (see par. 0026).
Regarding claim 16, Sueoka discloses a method comprising: coupling a surge protection device (a surge protection device 14) to a phase of a power system (e.g. a phase line);
sensing a current through the surge protection device (by a current transformer 10); and
discriminating (by a circuit 110, 112 ) among a plurality of surge levels for the surge protective device responsive to the sensed current (par. 0022, 0026, 0031);
determining respective counts of surges for the respective surge levels
(the counts of surges are determined for the respective surge levels (by circuits 110, 112, see par. 0026, 0031); and concurrently displaying the determined counts of surges (see par. 0032).
Regarding claim 17, Sueoka discloses wherein sensing the current comprises generating a secondary current (LS) in a current transformer (10) responsive to the sensed current; and wherein discriminating among a plurality of surge levels for the surge protective device responsive to the sensed current comprises discriminating among a plurality of surge levels responsive to the secondary current (par. 0022, 0026, 0031).
Regarding claims 18, 20, Sueoka discloses wherein discriminating among a plurality of surge levels responsive to the secondary current (the secondary current on the secondary side of the current transformer 10) comprises: generating a voltage responsive to the secondary current; and applying the voltage to a plurality of detector circuits (the comparators A1, A2).
Regarding claim 19, Sueoka discloses wherein discriminating among a plurality of surge levels responsive to the secondary current further comprises applying outputs of the detector circuits to a processor circuit (112) and operating
the processor circuit to discriminate surge levels responsive to the outputs of the detector circuits (e.g. see par. 0026).
Allowable Subject Matter
4.	Claims 5-8, 10-15 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An apparatus comprising: a surge discriminator circuit coupled to the current transformer and configured to discriminate among a plurality of surge levels for the surge protective device responsive to the secondary current, wherein the surge discriminator circuit comprises: a current to voltage (I/V) converter circuit comprising: a rectifier circuit coupled to the current transformer;
a capacitor coupled across an output of the rectifier circuit; and a zener diode coupled in parallel with the capacitor: a plurality of detector circuits coupled to an output of the I/V converter circuit; and a processor circuit coupled to the detector circuits and configured to discriminate surge levels responsive to outputs of the detector circuits as recited in claim 5.
An apparatus comprising: a surge discriminator circuit coupled to the plurality of current sensors and configured to discriminate among a plurality of surge levels for the surge protective devices responsive to the sensed currents, wherein the surge discriminator circuit comprises: a plurality of current to voltage (I/V) converter circuits, respective ones of which have inputs coupled to respective ones of the plurality of current transformers; and a plurality of groups of detector circuits, respective one of the groups of detector circuits coupled to outputs of respective ones of the I/V converter circuits as recited in claim 10.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836